Case 2:17-cv-12039-WBV-MBN Document 167-2 Filed 07/14/20 Page 1of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

CALLAIS CAPITAL

MANAGEMENT, LLC * CIVIL ACTION NO. 17-12039
VERSUS * SECT. D MAG. 5

BRIAN WILHITE, ET AL. * VITTER/NORTH

*
3h fe oR fs fe of fe 2s 2s fe 2 29 2 5 2A a fe 2s fs fe ae a 2fe aft fe ofc fs af ahs fe of of ac ofc af oe ofc aie fe oft fe fe 2h fe oft aft fe 2K ft of of ke ofc of fe oe fe fe of 2 2 a fe 2 ak 2 2 ok ok 2k 2 2 oi 2 2k ok ok ok ok

DECLARATION OF DIMITRIOS BACHADAKIS

1. My name is Dimitrios Bachadakis. I am over the age of 21 years. I have been named
as a defendant in the above-captioned litigation, although I have not appeared in this litigation so as
to subject myself to the jurisdiction of this Court. Without waiver of my right to contest personal
jurisdiction, I give this declaration in support of my renewed Motion to Dismiss under Rule 12(b)(2)
of the Federal Rules of Civil Procedure for lack of personal jurisdiction, and alternatively, the
renewed Fed. R. Civ. P. 12(b)(6) motion to dismiss the FAC for failure to state a claim.

2. The information contained in this declaration is based on my personal knowledge, and
if called to testify in this matter, I could and would testify competently to the facts stated herein.

3. I am a citizen of Greece and reside in Munich, Germany. I am not and have never
been a citizen of the United States and have never maintained a residence there.

4, I have never owned, rented, or leased any real or personal property in the United
States. I have never maintained a mailing address, telephone number, answering service, or an agent
for service of process in the United States. I have never received a driver’s license from any state
within the United States, and have never registered to vote in the United States. I have also never

sent any personal representative or agent to the United States to conduct business on my behalf.

4812-7462-7777.2
Case 2:17-cv-12039-WBV-MBN Document 167-2 Filed 07/14/20 Page 2 of 5

5. I have never received any formal degrees from any school or university located in the
United States. I have never received or held a professional license issued by, from or in the United
States. I have never received any personal income or remuneration from any entities or
organizations within the United States, maintained a bank account in the United States, or filed any
tax returns in the United States.

6. I am a managing director of Yingli Green Energy South East Europe GmbH
("YGESEE"). YGESEE was, until recently, a company I jointly held with one other individual
shareholder and entities belonging to Yingli Solar, a company that was listed on the New York Stock
Exchange. YGESEE is now solely held by me and one other individual shareholder. YGESEE does
not transact any business in the United States or with any individuals or entities from the United
States. None of YGESEE’s business activities relate in any way to Sqor or CCM.

7. I am also a shareholder and board member of CIP Holding AG, which is organized
and exists under the laws of and maintains its principal place of business in Germany. CIP Holding
AG concentrates its business in Asia and the Europe and Middle East regions. In the interests of
disclosure, CIP Services AG, a subsidiary of CIP Holding AG, sells industrial components to three
customers into the United States. I am a member of the management board of CIP Services AG with
overall operational responsibility for this company. The overall volume of CIP Services AG’s sales
into the United States was USD 15,860 (FY 2015), USD 51,896 (FY 2016) and USD 77,807 (FY
2017). During the same time period, the overall turnover of CIP Services AG amounted to EUR 44
million (FY 2015), EUR 47 million (FY 2016) and EUR 55 million (FY 2017). Because of the
comparatively small size of the customer relationship with the three U.S. customers, I am not
involved in any business dealings with those customers. And CIP Holding AG otherwise does not,

at this time, regularly conduct business in the United States or with any individuals or entities from

4812-7462-7777.2
Case 2:17-cv-12039-WBV-MBN Document 167-2 Filed 07/14/20 Page 3 of 5

the United States, although it is possible that some of its developing projects may involve investors
from the United States, but I have not had any direct contact with any such potential investors (if
they do exist). I do not transact business on CIP Holding AG’s behalf in the United States or with
any individuals or entities from the United States. Further, I have never personally held any assets of
CIP Holding AG. My personal finances are kept separate from CIP Holding AG’s finances and my
individual financial obligations are not paid by CIP Holding AG.

8. CIP Holding AG was a minority shareholder of Sqor, Inc. (“Sqor’). I became
involved in Sqor based on Sqor’s efforts to expand into sports markets in Europe. Because of my
status with CIP Holding AG, CIP Holding AG designated me as its representative on Sqor’s board
pursuant to the Preferred Stock Purchase Agreement and the Amended and Restated Voting
Agreement between CIP Holding AG and Sgor. I joined Sgor’s board in or about October or
November of 2015. The first board meeting I attended was held on December 3, 2015. Nearly all of
my personal activity relating to or on behalf of Sqor was conducted in Europe. I do not and have not
received any personal remuneration from Sgor, nor was I nor am I a Sqor shareholder. A true and
correct copy of the Series A Preferred Stock Purchase Agreement is attached hereto as Exhibit A. A
true and correct copy of the Amended and Restated Voting Agreement is attached hereto as Exhibit
B.

9. Between 2015 and 2017, I personally visited the United States on the following six
occasions: July 6-10, 2015 (San Francisco); October 10-20, 2015 (San Francisco); February 8-14,
2016 (San Francisco and Los Angeles); May 20-24, 2016 (New Orleans); July 21-28, 2016 (San
Francisco); and May 9-12, 2017 (New Orleans). Each of these visits related to Sqor. I visited the
United States in 2002 as a trainee through my then-employer, and in 2009 when I assisted Yingli

Solar (not YGESEE) in the attempt to sell solar modules into the United States. When I was in the

4812-7462-7777 2
Case 2:17-cv-12039-WBV-MBN Document 167-2 Filed 07/14/20 Page 4of5

United States in May 2016, I also met with Mike Hammer (Managing Partner of Pontchartrain
Capital LLC) in New Orleans to discuss the sale of solar modules through CIP Holding AG into the
United States. Mr. Hammer also introduced me to PosiGen, a New Orleans solar company.
Subsequently, I exchanged emails and had a conference call with PosiGen regarding potentially
selling solar modules to PosiGen. Ultimately no solar modules were sold to either Mr. Hammer or
PosiGen.

10. Of my visits to the United States identified above, I met with representatives from
CCM during my visit to New Orleans in May of 2016. Those meetings were organized by Sqor
management, primarily Brian Wilhite. I did not initiate those meetings, but was invited by Sqor to
attend. On May 22, 2016, I attended an informal “meet-and-greet” dinner at a restaurant in New
Orleans. That dinner was attended by several Sqor representatives and several CCM representatives
and business partners. In my presence, there were no in-depth discussions of Sqor business at the
dinner. On May 23, 2016, I attended a Sqor board meeting. This meeting was attended by CCM for
approximately 30-45 minutes. During that time period, the Sqor team provided an update regarding
Sqor’s business. I did not prepare any of the agenda items for this meeting. My role was primarily
passive. To the extent the meeting touched upon business activities by Sqor in Europe, I may have
contributed. In my presence, there were no in-depth discussions either at the dinner or the board
meeting about CCM lending additional money to or investing in Sqor.

11. In the spring of 2017, I participated in three telephone calls with CCM
representatives, during which the parties discussed possible restructuring alternatives for Sqor. The
last of these calls concerned high level discussions on whether CCM and CIP Holding AG could

work together to “save” Sqor.

4812-7462-7777.2
Case 2:17-cv-12039-WBV-MBN Document 167-2 Filed 07/14/20 Page 5of5

12. Aside from the foregoing interactions, and to the best of my recollection, the only
other interaction I personally had with CCM was as a participant in a conference call during the
Autumn of 2015, during which Sqor introduced CIP as a business partner for the purpose of
developing business in Europe.

13. | I] have never made any false or misleading statements (to CCM or anyone else)
regarding Sqor or its business. I am unaware of anyone on Sqor’s behalf making any false or
misleading statements (to CCM or anyone else) regarding Sqor’s business, nor would I have ever
authorized, ratified, or agreed with any representative of Sqor making any false or misleading
statements regarding Sqor or its business. I make these. statements to demonstrate that I never
directed any alleged actionable statements to anyone — whether in Louisiana or elsewhere — that
would form the basis of this Court’s exercise of personal jurisdiction over me.

14. And as a member of Sqor’s board, I periodically communicated with other board
members and SQOR officers via email and occasionally participated in remote board meetings via

teleconferencing.

15. I declare under penalty of perjury that the foregoing is true and correct.

 

Executed on July 7 ¥, 2020.

 

DIMITRIGS BACHADAKIS

4812-7462-7777.2
